Seabury, J.
Upon the affidavits submitted, the court was justified in concluding that the plaintiff resides with her husband at 641 Blake avenue, borough of Brooklyn, city of Yew York. Under these circumstances the court below was authorized to require her to furnish security for costs under section 3268 of the Code of Civil Procedure.
In so far as section 3268 is applicable to the City Court of the city of ¡New York, it is subject to the qualifications and exceptions contained in sections 3159 and 3160 of the Code of Civil Procedure.
Section 3268 of the Code authorizes the defendant to require security for costs when the plaintiff resides without “ the city or county * * * wherein the court is located.” In so far as this section applies to the City Court of the city of ¡New York, residence in the - borough of Brooklyn is not residence within the city or county where the City Court is located. The plaintiff being neither a resident nor within *190the provisions of section 3160 of the Code of Civil Procedure, the order requiring her to furnish security, for costs was proper.
Guy and Whitney, JJ., concur.
Order affirmed, with ten dollars costs and disbursements.